Citation Nr: 9912323	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a compensable (increased) evaluation for 
residuals of basal cell carcinoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over 21 years of active military service when 
he retired in April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Boston Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

With regard to the veteran's claim for a psychiatric 
disorder, the Board notes that a review of the veteran's 
service medical records demonstrates that he was seen with 
complaints of a nervous condition in 1972.  It was the 
examiner's assessment that the veteran had situational 
anxiety.  In November 1988, the veteran was seen with 
complaints of awakening at night.  A diagnosis of possible 
anxiety reaction R/O sleep anxiety was rendered at that time.  

In December 1991, the veteran suffered a panic attack.  In 
January 1992, the veteran was treated for anxiety and panic 
attacks.  Subsequent diagnoses have included panic disorder 
with agoraphobia and recurrent major depression.  At the time 
of his March 1999 personal hearing before the undersigned 
Board member, the veteran expressed his belief that his 
anxiety was related to his service-connected basal cell 
carcinoma.  

The Board observes that service connection may be granted for 
a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that service connection may be 
granted for a disability that is aggravated by a service-
connected disability and that compensation may be paid for 
any additional impairment resulting from a service-connected 
disorder.  Allen v.  Brown, 7 Vet.App. 439 (1995).  The Board 
is of the opinion that the issue of service connection for a 
psychiatric disorder as secondary to the veteran's service-
connected basal carcinoma residuals should be addressed.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the veteran's claim for an increased 
evaluation for scar residuals of basal cell carcinoma, the 
Board notes that the veteran has reported having had several 
surgeries for basal cell carcinoma subsequent to the 
performance of his January 1995 VA examination.  In 
accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford veteran's contemporaneous examinations where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995); 60 Fed. Reg. 43186 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Board also notes that at the time of his March 1999 
hearing, the veteran reported having recently been treated by 
a dermatologist at the Portsmouth Naval Hospital and 
indicated that these treatment records had not yet been 
associated with the claims folder.  The VA's duty to assist 
also includes obtaining medical records where indicated by 
the facts and circumstances of the case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
psychiatric disorder subsequent to his 
retirement from service and for any basal 
cell carcinoma residuals since January 
1995.  After securing the necessary 
release(s), the RO should obtain legible 
copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center.  Specific emphasis should 
be placed upon obtaining the records of 
the physician who recently treated the 
veteran at the Portsmouth Naval Hospital.  
Once obtained, all records should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  The 
examiner should review the claims folder 
including a copy of this remand, prior to 
completing the examination report.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify each psychiatric 
disorder that is present.  In conjunction 
with a review of the veteran's claims 
file, it is requested that the examiner 
render an opinion, with complete 
rationale, as to whether it is as least 
as likely as not that any currently 
diagnosed psychiatric disorder is related 
to complaints and/or any findings noted 
in service.

With regard to any diagnosed psychiatric 
disorder, the examiner is also requested 
to express an opinion, with complete 
rationale, whether it is as least as 
likely as not that any diagnosed 
psychiatric disorder is directly 
secondary to or chronically worsened by 
the veteran's service-connected scar 
residuals of basal cell carcinoma. 

3.  The veteran should also be afforded a 
VA dermatological examination in order to 
ascertain the current severity of his 
service-connected scar residuals of basal 
carcinoma.  All indicated testing should 
be done in this regard and the claims 
folder should be made available to the 
examiner for review.  In connection with 
this evaluation, the examiner should 
report detailed findings in regard to the 
skin manifestations and should comment on 
whether the veteran is experiencing 
exfoliation, exudation or itching, 
extensive lesions or marked disfigurement 
due to the service-connected basal 
carcinoma residuals.  Regarding the 
residual scars, the examiner should 
report whether the scars are tender and 
painful on objective demonstration and 
whether they limit the function of the 
part affected.  Complete rationale for 
all opinions expressed must be provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of service 
connection for a psychiatric disorder, 
with the review considering Allen v. 
Brown, 7 Vet. App. 439 (1995) and the 
issue of an increased evaluation for 
residuals of basal cell carcinoma, with 
consideration of 38 C.F.R. § 3.312(b)(1). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









